GILBERT, Circuit Judge
(dissenting). The appellant and the appellee sustain to one another neither the relation of riparian proprietors nor that of locators of water rights. The appellant is not a riparian owner. He has not acquired title from the United Htates to any lands adjacent to Cottonwood creek. He has gone upon the public land, and has diverted from the stream, through his ditch, a quantity of water, which he has conveyed thereby to other lands. By this act he could acquire no rights against the United Htates. What rights he may have acquired as against other appropriators of the waters of the same creek, it is not necessary to consider. The United Htates have, to a certain extent, recognized the rights to water by appropriation which were conferred under local laws, which rights are in some respect a departure from the doctrine of the common law respecting riparian owners, in cases where such appropriating had no title to the soil, but had applied the waters of streams upon public lands to a useful purpose; and the courts, in construing such laws, have generally decided that the first appropriator might divert water from the stream to any useful purpose, without obligation to return it to the stream. It was for the protection of rights upon the public lands, such as these, that had accrued without claim to the title or entry under the land laws, that the act of 1866, section 9 of which appears in the Bevised Htatutes as section 2339, was enacted. But there is nothing in the statute, nor in any decision of the courts construing the same, to uphold the doctrine that an appropriator of water upon the public lands of the United States may, by virtue of such *244appropriation or the continued use of the water, acquire rights therein adverse to the United States. It needs no citation of authorities to sustain the proposition that, at the time when the land included within the military reservation was set apart by the government for a post, the United States was the sole proprietor of the land, and of the water of Cottonwood creek, which flowed through it. In so setting apart and reserving the land, there was undoubtedly included in the reservation the same right to the waters of the stream which traversed it, and the same right to have the stream flow as it was accustomed to flow, undiminished, that would have been conveyed to any grantee of the government in case of a grant of these lands. The right of such a grantee has been defined by the supreme court in the case of Sturr v. Beck, 133 U. S. 541, 10 Sup. Ct. 350. In that case a homestead entryman had entered lands over which the waters of a creek flowed in its natural channel. Subsequent to his entry, and prior to his conveyance of the homestead to Beck, Sturr went upon the homestead, and located a water right under the laws of Dakota, and constructed a ditch, and diverted the waters of the creek to his own adjacent land. It was contended on behalf of Sturr that the doctrine of the prior appropriation of water on the public land, and its beneficial use, protected him from interference as against the grantee of the homestead entryman; but the court held that the latter obtained a vested right to have the creek flow in its natural channel, by virtue of the homestead entry and his possession thereunder, and that the filing of a homestead entry upon laild across which a stream of water runs in its natural channel, before a right or claim has vested in another to divert it therefrom, confers the right to have the stream continue to run in that channel, without diversion. The doctrine of that decision is distinct. It announces the general principles applicable to the diversion of water from a stream upon the public lands after a homestead right has attached below upon the same stream. The fact that the point of diversion was upon the homestead itself was not taken into account. The law is announced irrespective of that fact, and the case is decided as one purely of the invasion of the water rights acquired by the homestead settler, and not as a case of trespass upon the homestead itself. I find nothing in the decision inconsistent with the three prior decisions of the same court which were cited in the opinion with approval. The first of those cases is Atchison v. Peterson, 20 Wall. 507. In that case it was said that on the mineral lands of the public .domain the doctrines of the common law concerning the rights of riparian proprietors to the use of running waters are modified, and that “the first appropriator who subjects the property to use, or takes the necessary steps for that purpose, is regarded, as against the government, as the source of title, in all controversies relating to the property”; and the court decided that,- in controversies between the first appropriator and parties subsequently claiming the water, the question for determination is whether his use and enjoyment of the water to the extent of his original appropriation has been impaired by the others. In Basey v. Galla*245gher, 20 Wall. 670, the decision goes no further than to hold that in the Pacific states and territories a right to running water on the public lands of the United States for the purpose of irrigation may be acquired by prior appropriation, as against parties not having the title of the government. In the opinion it was said:
.“Neither party has any title from the United States. No question as to the right of prior appropriators can therefore arise. It will he time enough to consider those rights when either of the parties has obtained the patent of the government.”
The event referred to in this quotation from the opinion did- not occur until the case of Sturr v. Beck. In that case the court was called upon to consider the rights of one who had obtained a patent of the government, and I know of no way to explain away the plain import of the decision, however much its doctrine may be opposed to tlie trend of the decisions of the state courts in the Pacific states. In the third case (Broder v. Water Co., 101 U. S. 274) it was held that a water right and canal upon the public lands, acquired and constructed in 1853, was by the act of July 26, 1866, made paramount to the right of one who thereafter acquired the title to the lands, whether he obtained title by pre-emption, or under the grant (o the Central Pacific Railroad Company made on July 2, 1864, in which grant there was confirmed to the owners of •such canals a pre-existing right. Recurring to the decision in Sturr v. Beck, it may be said that, -if the rights of a grantee from the United States under the public land laws are as there defined, it necessarily follows that the reservation to its own use by tlie United States of public land which is traversed by a running stream, before any rights have accrued to divert the water from its natural channel, includes the reservation of the water, and the right to have it flow as it was accustomed to flow, and that if the appellant in this case acquired, by bis appropriation of the waters from the creek, and the diversion thereof, and the continued use of the same, any right to the water, it is no.t adverse to the rights of the United States, and cannot affect the right of the government to demand the unrestricted flow of the water through the reservation, as it flowed at the time when it was so set apart for a military post. As against this reservation of property and the incidents thereto, the appellant: has acquired no rights whatever. I think the decree, therefore, should be affirmed.